           Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 1 of 22



1                                                           The Honorable Thomas S. Zilly

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
8                                   AT SEATTLE

9    BAO XUYEN LE, INDIVIDUALLY, and as the
     Court appointed PERSONAL
10
     REPRESENTATIVE OF THE ESTATE OF                     No. 2:18-CV-00055-TSZ
11   TOMMY LE, HOAI “SUNNY” LE, Tommy
     Le’s Father, DIEU HO, Tommy Le’s Mother,
12   UYEN LE and BAO XUYEN LE, Tommy Le’s                DEFENDANT KING COUNTY’S
     Aunts, KIM TUYET LE, Tommy Le’s                     REPLY IN SUPPORT OF MOTION
13   Grandmother, and QUOC NGUYEN, TAM                   FOR SUMMARY JUDGMENT
     NGUYEN, DUNG NGUYEN, AND
14   JEFFERSON HO, Tommy Le’s Siblings,
                                                          Noted for: April 12, 2019
15                                      Plaintiffs,

16               vs.
17
     MARTIN LUTHER KING JR. COUNTY as a
18   sub-division of the STATE of WASHINGTON,
     and KING COUNTY DEPUTY SHERIFF
19   CESAR MOLINA,

20                                    Defendants.

21

22                                    INTRODUCTION

           Plaintiffs’ Response reflects they have abandoned the following claims asserted
23
     in their Second Amended Complaint for Damages against King County:
                                                               Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                  CIVIL DIVISION, Litigation Section
                                                               900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 1                        500 Fourth Avenue
                                                               Seattle, Washington 98104
                                                               (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 2 of 22



1        •   All of plaintiffs’ Fourteenth Amendment claims alleging racially selective law
             enforcement.
2
         •   All of the plaintiffs’ Fourth Amendment claims alleging excessive force as no
3
             vicarious liability principles apply.
4
          • All of plaintiffs’ claims under Washington’s death statutes, RCW 4.20.010 and
5           RCW 4.20.020, due to the absence of any first-tier or qualified second-tier
            statutory beneficiaries.
6
          • All of plaintiffs’ claims under Washington’s special survival statute, RCW
7           4.20.060, due to the absence of any first-tier or qualified second-tier statutory
            beneficiaries.
8
          • All of plaintiffs’ claims of negligence predicated on use of force.
9

10        • All of plaintiffs’ claims asserted under respondeat superior.
             The evidence plaintiffs submitted in support of their single, remaining federal
11
     claim against King County under Monell, 1 and the state claims under RCW 4.20.046
12
     (personal representative only) and the tort of Outrage fails to create genuine issues of
13
     material fact and, thus, all of these remaining claims should be dismissed. 2
14
                                       I.    AUTHORITY AND ARGUMENT
15
          A. Plaintiffs’ Monell Claim is Factually and Legally Insufficient to
16           Survive Summary Judgment
             A municipality may be liable “when execution of a government’s policy or
17
     custom, whether made by its lawmakers or by those whose edicts or acts may fairly be
18
     said to represent official policy, inflicts the injury.” Monell v. Dep’t. of Soc. Serv., 436 U.S.
19
     658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Monell liability will only attach if the
20   plaintiff suffered an underlying constitutional violation. See County of Sacramento v.
21   Lewis, 523 U.S. 833, 837-8, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (no liability where there

22   1 Local governments cannot be held vicariously liable for their employees’ constitutional violations.
     Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1096 (9th Cir. 2013). Therefore, plaintiffs’ (Le’s parents and the
23   personal representative of the Le estate only) constitutional claim against King County is under Monell.
     2 On page 13 of their 80 page brief, plaintiffs concede that these are the sum total of all their actual claims.

     Dkt. 108 at p. 13, lines 2-18.
                                                                                 Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                    CIVIL DIVISION, Litigation Section
                                                                                 900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 2                                          500 Fourth Avenue
                                                                                 Seattle, Washington 98104
                                                                                 (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 3 of 22



1
     is no underlying constitutional right violated); Cooper v. Dupnik, 924 F.2d 1520, 1528 (9th
2    Cir. 1991) (“If the conduct of the individual officers is not a constitutional violation, then
3    the fact that the two law enforcement departments condoned such conduct cannot turn it

4    into one.”). Plaintiffs cannot establish Deputy Molina committed a constitutional

5    violation and even if they could, municipal liability does not follow in this case. Liability

     under Monell cannot be imposed by proof of a single incident of unconstitutional activity
6
     unless proof of the incident includes proof that it was caused by an existing
7
     unconstitutional policy, which policy can be attributed to a municipal policymaker.
8
     Sanders v. City of Bakersfield, 2005 WL 6267361.
9             Municipal liability may arise under § 1983 under three separate ways:
10                     First, the plaintiff may prove that a city employee committed
                       the alleged constitutional violation pursuant to a formal
11
                       governmental policy or a longstanding practice or custom
12                     which constitutes the standard operating procedure of the
                       local government entity. Second, the plaintiff may establish
13                     that the individual who committed the constitutional tort
                       was an official with final policy-making authority and that
14                     the challenged action itself thus constituted an act of official
                       governmental policy. Whether a particular official has final
15                     policy-making authority is a question of state law. Third, the
                       plaintiff may prove that an official with final policy-making
16                     authority ratified a subordinate’s unconstitutional decision
                       or action and the basis for it.
17

18   Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir. 1992).

19            Plaintiffs have tacitly conceded the lack of viability of their claims based on the

     first two theories and limited their argument to the third theory of liability – ratification,
20
     which fails as well. 3 Municipal liability under this theory of section 1983 attaches only
21
     where “a deliberate choice to follow a course of action is made from among various
22
     3
       Dkt.108 at p. 39-42. Plaintiffs’ argument that King County “conflates the ratification policy with the custom or
23   usage theory” is misplaced. King County simply established and plaintiffs’ Response reflects that they cannot
     establish any alleged constitutional violation by the KCSO deputies was the result of a longstanding practice or
     custom.
                                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                        CIVIL DIVISION, Litigation Section
                                                                                     900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 3                                              500 Fourth Avenue
                                                                                     Seattle, Washington 98104
                                                                                     (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 4 of 22



1
     alternatives by the official or officials responsible for establishing final policy with
2    respect to the subject matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469,
3    483–84 (1986) (plurality opinion); City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988).

4            A plaintiff must show that an individual with final policymaking authority

5    ratified a subordinate’s unconstitutional action and the basis for that action. Jenssen v.

     County of Fresno, 2019 WL 132271 (2019) (citing Gillette v. Delmore, 979 F.2d 1342 (1992)).
6
     The policymaker must approve of the improper basis for the decision. Ellins v. City of
7
     Sierra Madre, 710 F.3d 1049 (9th Cir. 2013) (citing Clothier v. Cty. of Contra Costa, 591 F.3d
8
     1232, 1253 (9th Cir. 2010)(“As we stated in Gillette, ‘[t]o hold cities liable under section
9    1983 whenever policymakers fail to overrule the unconstitutional discretionary acts of
10   subordinates would simply smuggle respondeat superior liability into section 1983 law

11   [creating an] end run around Monell.’”)); Estate of Levy v. City of Spokane, 534 Fed. Appx.

     595 (2013)(“Here, plaintiffs point to no evidence to support their ratification theory. For
12
     instance, plaintiffs never identify the relevant “authorized policymakers” for any
13
     defendant. [citation omitted] Nor do plaintiffs present evidence that demonstrates that
14
     any authorized policymaker approved of the individual defendants’ actions.”).
15
             Plaintiffs’ state in their Response that the King County Sheriff was the final
16   policymaker for purposes of establishing liability against defendant King County under

17   a Monell ratification theory in this case. 4 Plaintiffs, however, fail to prove this critical

18   prerequisite for establishing their ratification theory. First, plaintiffs produce no

     evidence in support of their assertion that Sheriff Mitzi Johanknecht was the final
19
     policymaker on behalf of King County on this issue. 5 Plaintiffs have also failed to
20
     produce any law that Sheriff Johanknecht was the final policy-making authority. As the
21
     court in Gillette stated, “[w]hether a particular official has final policy-making authority
22
     4Dkt. 108 at p. 72, line 15.
23   5Plaintiffs’ only citation in support of this assertion is contained in a footnote to their briefing citing to the
     KCSO General Orders Manual chain of command section regarding the ranks of authority and the
     internal chain of command within the KCSO. Dkt. 108 at pg. 72, fn. 293.
                                                                                  Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                     CIVIL DIVISION, Litigation Section
                                                                                  900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 4                                           500 Fourth Avenue
                                                                                  Seattle, Washington 98104
                                                                                  (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 5 of 22



1
     is a question of state law.” Accordingly, plaintiffs have failed to adequately establish for
2    the record the identity of the final policy decision maker under Monell.
3            More importantly, even if one assumes the final policy maker was the King

4    County Sheriff, plaintiffs have produced no evidence of the Sheriff’s involvement in this

5    matter. Plaintiffs have produced no evidence that she approved or rejected the findings

     and recommendations from the administrative review of the incident by the KCSO Use
6
     of Force Review Board. Nor have plaintiffs produced evidence that the Sheriff made
7
     any pronouncements, demonstrating a conscious, affirmative choice to ratify the
8
     findings of the Use of Force Review Board findings and recommendations. 6 In fact, the
9    KCSO press release announcing the release of the Use of Force Review Board findings
10   does not contain any comments from the Sheriff. Supplemental Declaration of Daniel L.

11   Kinerk (Kinerk Supp. Decl.), ¶3, Exh. 1. Moreover, plaintiffs present no evidence that

     the Sheriff knew that the action of the involved deputy was unconstitutional and yet
12
     ratified the conduct of the deputy or the decision of the Use of Force Board despite such
13
     knowledge. Plaintiffs are obligated to present evidence of a “conscious, affirmative
14
     choice” on the part of the authorized policymaker before liability can be imposed under
15
     the Monell ratification theory and they do not. Gillette, 979 F.2d at 1347.
16           While plaintiffs’ attempt to deflect their failure to produce this evidence by

17   stating that the KCSO failed to produce any such documentation of it 7, if plaintiffs truly

18   believed such documentation existed, a motion to compel could have been filed, and

     none was. In addition, plaintiffs could have taken the deposition of the Sheriff, but none
19
     was taken. Kinerk Supp. Decl. ¶6. Recognizing this fatal flaw in their ratification
20
     argument, plaintiffs assert that because no documentation was provided, the Sheriff has
21

22   6 Clearly, plaintiffs’ statements regarding former Sheriff John Urquhart’s alleged remarks regarding how
     he might have apprehended Le by wresting him to the ground, do not rise to a conscious, affirmative
23   choice to ratify Deputy Molina’s use of force. Arguably, it suggests the opposite. It certainly doesn’t
     introduce a genuine issue of material fact regarding ratification.
     7 Dkt. 108 at p. 72, line 2-3.

                                                                            Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                               CIVIL DIVISION, Litigation Section
                                                                            900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 5                                     500 Fourth Avenue
                                                                            Seattle, Washington 98104
                                                                            (206) 296-0430 Fax (206) 296-8819
                 Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 6 of 22



1
     “given final approval . . . by default.” 8 Clearly, there is no basis in law to infer ratification
2    “by default” so as to impose liability against King County under Monell.
3               Examining plaintiffs’ ratification theory further, plaintiffs’ reliance on Thomas v.

4    Cannon to establish liability under a ratification theory here is misplaced due to

5    important factual distinctions between this case and that matter. In Thomas v. Cannon,

     2017 WL 2289081 (2017), the court denied the defendant city’s motion for summary
6
     judgment on plaintiffs’ Monell ratification theory, holding that a rational jury could find
7
     that the officer’s decision to shoot was not constitutionally justified and that the city,
8
     through its Shooting Review Board ratified that unconstitutional decision by
9    determining it was lawful and within policy. Id. at 13. This case, however, is not akin to
10   Thomas in one critical manner. In Thomas, the Assistant Chief of Police for defendant

11   Lakewood who was also the officer overseeing field operations during the subject

     incident, was the ranking member of the Shooting Review Board. Id. at 3, 7. Here, there
12
     is no evidence that the Sheriff in this case had any involvement in the KCSO Use of
13
     Force Review Board, nor did she make any pronouncements regarding their findings,
14
     nor was she involved in the incident. Because plaintiffs have failed to present any
15
     evidence to establish that Sheriff Johanknecht constituted the final policy maker for the
16   County on this matter, or that, even if she was the official policymaker, she approved of

17   or ratified the findings of the KCSO Use of Force Board, plaintiffs’ Monell ratification

18   theory must fail on that basis.

                Plaintiffs’ also cite German v. Roberts, 2017 WL 6547472 (2017) in support of the
19
     proposition that “[a] sham investigation supports a Monell claim” 9 and state that the
20
     Use of Force Review Board hearing here was also faulty. However, plaintiffs’ assertions
21
     are incorrect in law and in fact. The court in German, like the court in Kanae v. Hodson,
22   294 F.Supp.2d 1179, 1191-92 (D. Haw. 2003) found that Monell liability under the
23
     8   Dkt. 108 at p. 72, line 5.
     9   Dkt. 108 at p. 75, line 3.
                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                           CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 6                                 500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 7 of 22



1
     ratification theory requires “something more” than “an investigative group accept[ing]
2    an officer’s version over a victim’s differing version” of the circumstances surrounding
3    a shooting. 2017 WL 6547472 at 4 (citing Kanae, 294 F.Supp.2d at 1191). The court noted,

4    “[r]atification … generally requires more than acquiescence.” 2017 WL 6547472 at 2

5    (citing Sheehan v. City & Cty. of San Francisco, 743 F.2d 1211, 1231 (9th Cir. 2014), rev’d on

     part on other grounds, City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765 (2015)). In
6
     concluding that the review board process was not flawed in German, the court noted
7
     that the shooting review board considered numerous reports, some of which supported
8
     the officer’s account and some of which created factual questions. Id. However, the
9    court stated that “[i]n reaching its decision to believe [the officer’s] description of the
10   shooting, the review board neither unreasonably relied on any particular unbelievable

11   evidence nor disregarded any compelling evidence. Id. (citing Larez v. City of Los

     Angeles, 946 F.2d 630 (9th Cir. 1991)). The court also noted that the City had “no history
12
     of ignoring unfavorable evidence over credible allegations.” Id. Because the court found
13
     that the review board and the Chief of Police had relied upon the factual account of the
14
     officer to determine the shooting was within the City’s use of force policy and because
15
     plaintiff failed to present material evidence showing the internal investigation was
16   genuinely flawed, the court in German granted the City’s motion for summary

17   judgment. Id. at 4-5.

18          Plaintiffs have failed to present this court with evidence that KCSO’s Use of

     Force Review Board had a history of ignoring unfavorable evidence over credible
19
     allegations. Further, their contention that the KCSO Use of Force Review Board
20
     investigation was negligent and the hearing deficient, resulting in ratification of Deputy
21
     Molina’s use of force is factually inaccurate and legally insufficient. For instance,
22   plaintiffs assert that Deputy Molina was not disciplined following the shooting and
23   instead received a paid promotion, the clear inference being he was rewarded for his

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                         CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 7                               500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 8 of 22



1
     use of deadly force. 10 The undisputed evidence is Deputy Molina received a pay raise
2    shortly after the June 14, 2017 incident because he was assigned to work on an
3    undercover operation requiring a Spanish–speaking deputy. Supplemental Declaration

4    of Cesar Molina 11 (Molina Supp. Decl.) at ¶3. Deputy Molina is Spanish-speaking. Id. at

5    ¶3. Deputy Molina’s assignment to this position was not as a result of this incident but a

     result of his qualifications for the position. Id. at ¶4. Deputy Molina is currently a
6
     Deputy for KCSO and has not been promoted to the position of Detective. Id. at ¶5. The
7
     Ninth Circuit is clear that a single failure to discipline does not rise to the level of
8
     ratification. Haugen v. Brosseau, 339 F.3d 857, 875 (2003) rev’d on other grounds, 543 U.S.
9    194 2004 (2004). See Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir. 1989) (“we cannot hold
10   that the failure of a police department to discipline in a specific instance is an adequate

11   basis for municipal liability”).

             Plaintiffs also assert that the KCSO Use of Force Review Board hearing was a
12
     “sham” investigation establishing ratification. This argument is again factually
13
     misleading and legally insufficient. First, plaintiffs’ ratification argument regarding an
14
     insufficient review fails for lack of causation. 12 In Long v. City and Cty. of Honolulu, 378
15
     F.Supp.2d 1241, 1248 (D. Haw. 2005), aff’d 511 F.3d 901 (9th Cir. 2007), also an officer
16   involved shooting case, the court stated that plaintiff’s claim that the City ratified the

17   officer’s actions by failing to discipline him “or otherwise having a defective internal

18   affairs investigation policy,” failed for lack of causation. In granting summary judgment

     for the City, the court held, “Even if the after-the-fact internal investigation here was
19
     somehow a “coverup” (and there is no such evidence), it would not have prevented the
20
     10 Dkt. 108 at p. 70, line 14.
21   11 Plaintiffs failed to ask Deputy Molina the reasons underlying his promotion at his deposition. Kinerk
     Supp. Decl. ¶4, Exh. 2.
22   12 Plaintiffs’ election to pursue a ratification theory for liability under Monell places causation at issue.

     Generally, under the other liability theories under Monell of an alleged constitutional violation pursuant
23   to a formal governmental policy or a longstanding practice or custom or an alleged constitutional
     violation by an individual with final policy-making authority so as to constitute an act of official
     governmental policy, the issue of causation is apparent and is not contested.
                                                                                Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                   CIVIL DIVISION, Litigation Section
                                                                                900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 8                                         500 Fourth Avenue
                                                                                Seattle, Washington 98104
                                                                                (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 9 of 22



1
     shooting of Long.” Accord Kaur v. City of Lodi, 263 F.Supp.3d 947 (2017) (citing Mettler v.
2    Whitledge, 165 F.3d 1197, 1205 (8th Cir. 1999) (“However, even if we are to assume as true
3    that there were shortcomings in the investigation into the January 22 shooting, the

4    shortcomings would not prove the flawed investigation was a moving force behind the

5    deputies’ alleged misconduct.”)). The Ninth Circuit also rejected a similar ratification

     theory in Haugen v. Brosseau, stating, “Plaintiff cannot, of course, argue that the
6
     municipality’s later action (or inaction) caused the earlier shooting.” 351 F.3d 372, 393
7
     (9th Cir. 2003), rev’d on other grounds, 543 U.S. 194 (2004). As the court in Kaur noted, “A
8
     single inadequate investigation following the subject incident will not sustain a claim of
9    municipal liability, because the after-the-fact inadequate investigation could not have
10   been the legal cause of the plaintiff’s injury.” 263 F.Supp.3d 947 (E.D. Cal. 2017) (citing

11   Feliciano v. City of Miami Beach, 847 F.Supp.2d 1359, 1367 (S.D. Fla. 2012)). Here, based on

     the above precedent, plaintiffs’ claims that the KCSO Use of Force Review Board
12
     investigation and hearing were faulty do not provide adequate support for imposing
13
     Monell liability under a ratification theory in this case.
14
             The KCSO Use of Force Review Board investigation and hearing in this case was
15
     similar to the type of review undertaken and approved by the courts in German and
16   Kanae and therefore is not flawed. The Use of Force Board was chaired by KCSO

17   Undersheriff Scott Sommers and consisted of 5 additional voting members from patrol,

18   legal, training, and the police union. Dkt. 109-17 at p. 2-3. None of the voting members

     on the Board were involved in the shooting. Declaration of Lisa Mulligan (Mulligan
19
     Decl.) at ¶4. In addition to the 6 voting members, 15 non-voting members were present
20
     including a representative from the Office of Law Enforcement Oversight (OLEO) 13,
21
     Rick Fuentes, and KCSO subject matter specialists on firearms, tasers, crisis intervention
22

23   13OLEO describes its role on its website as, “The Office of Law Enforcement Oversight (OLEO) that
     represents the interests of the public in its efforts to hold the King County Sheriff’s Office accountable for
     providing fair and just police services.”
                                                                                Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                   CIVIL DIVISION, Litigation Section
                                                                                900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 9                                         500 Fourth Avenue
                                                                                Seattle, Washington 98104
                                                                                (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 10 of 22



1
     training, defensive tactics training, internal investigations and patrol division. Dkt. 109-
2    17 at p. 3; Mulligan Decl. at ¶5. Presentations to the Board were made by the Major
3    Crimes Unit, the Sergeant of the Administrative Review Team, and Deputies Molina

4    and Owens. Dkt. 109-17 at p. 3-7; Mulligan Decl. at ¶6. KCSO Major Crimes Unit

5    Detective Chris Johnson, who oversaw the criminal investigation regarding whether

     Deputy Molina’s actions constituted a crime presented an overview of the incident from
6
     the criminal investigative perspective to the Review Board. Dkt. 109-17 at p. 3; Mulligan
7
     Decl. at ¶6(i). Sergeant Jason Escobar, the lead investigator of the KCSO Administrative
8
     Review Team (ART), reported on his administrative review of the incident and the
9    involved training, equipment and policy updates needed as a result of it. Dkt. 109-17 at
10   p. 3; Mulligan Decl. at ¶6(ii). Deputy Molina, who testified regarding his recollection of

11   events, did not work in either Detective Johnson’s or Sergeant Escobar’s units at the

     time of the review nor was he supervised by either at the time of the review. Molina
12
     Supp. Decl. at ¶6.
13
            Following the presentations and discussion at the Use of Force Review hearing,
14
     the non-voting members and presenters were excused and the Board considered the
15
     seven questions it was required to answer as set out in the KCSO General Orders
16   Manual. Dkt. 109-17 at p. 8-10; Mulligan Decl. at ¶8. For purposes of the seven

17   questions, the Board was allowed to consider only the information that Deputy Molina

18   knew prior to and at the time of the shooting. Dkt. 109-17 at p. 7-10; Mulligan Decl. at

     ¶8. One of the issues discussed by the Review Board was whether there were
19
     reasonable alternatives to the use of force. Dkt. 109-17 at p. 8-9; Mulligan Decl. at ¶8.
20
     The Review Board also considered whether the use of force was justified or unjustified.
21
     Dkt. 109-17 at p. 8-9; Mulligan Decl. at ¶8. The Board determined based on the
22   information presented and after consideration of State and Federal law, that the use of
23   force was justified. Dkt. 109-17 at p. 8-10; Mulligan Decl. at ¶8. In addition, the

                                                                    Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                       CIVIL DIVISION, Litigation Section
                                                                    900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 10                            500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
                Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 11 of 22



1
     Undersheriff asked the Board to review and deliberate on additional issues related to
2    use of force such as whether first aid was rendered, whether there were any issues with
3    supervision or command at the scene, whether there were any issues with

4    communications or equipment and whether there were other issues with policies or

5    procedures or other policy violations not identified in the use of force. Dkt. 109-17 at p.

     10-11. The Board considered these issues and provided the Undersheriff with their
6
     answers. Dkt. 109-17 at pg. 10-11; Mulligan Decl. at ¶9. In sum, the Use of Force Review
7
     Board considered information regarding the shooting from many different sources,
8
     from differing perspectives, and all members were encouraged to ask questions. In fact,
9    the representative from the independent law enforcement oversight office was an active
10   participant in the hearing. Mulligan Decl. at ¶7.

11              While the plaintiffs’ expert criticizes aspects of the Use of Force Review Board

     work, those comments alone do not defeat summary judgment. In fact, the court in
12
     Kanae granted the County’s summary judgment even though plaintiff submitted a
13
     police practices expert’s report critical of the County’s review board investigation. The
14
     court did so, stating “while the court must view the facts in the light most favorable to
15
     Kanae, inferences drawn from the underlying facts must be reasonable.” Kanae at 1187.
16   The court should do the same here for the same reasons.

17              Plaintiffs’ expert’s criticism of the Use of Force Review Board attempts to create

18   factual issues and offer the court unreasonable inferences from the underlying facts to

     imply ratification. For instance, he opines that the Use of Force Review Board was not
19
     informed that neighbor “eyewitnesses” saw Tommy’s hands were empty before he was
20
     shot. 14 First, it is undisputed that that the neighborhood “eyewitnesses” referred to by
21
     plaintiffs’ expert were not present at the shooting and their Declarations confirm this.
22   Dkts. 116, 117, and 119. Second, the Declaration by the neighbor “eyewitness,” Mr.
23
     14
          Dkt. 108 at p. 41, lines 14-15.
                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                          CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 11                               500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
                 Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 12 of 22



1
     O’Brien, indicating that he could see that Le was unarmed at all times, 15 was obtained
2    by plaintiffs’ counsel in preparation for this litigation, one year after KCSO took an
3    earlier statement from him. Since this Declaration was not produced in discovery but

4    was first disclosed when used as an exhibit at the deposition of Detective Chris Johnson

5    on January 29, 2019, five months after the Use of Force Review Board hearing, it would

     have been impossible for the Review Board to have considered it as suggested by
6
     plaintiffs’ expert. Kinerk Supp. Decl. at ¶7. Further, this Declaration is not consistent
7
     with Mr. O’Brien’s earlier statement about the incident taken by KCSO on June 22, 2017,
8
     just over a week after the incident. Id. At that time, when O’Brien was ask whether the
9    darkness affected his view of Tommy, he stated, “I wasn’t super close to him [Tommy
10   Le] so yeah, it’s possible he had something in his hands and I didn’t see it. That is

11   possible.” Kinerk Supp. Decl. at ¶5, Exh. 3. Plaintiffs’ cannot defeat summary judgment

     by creating disputed facts through their own witnesses. See e.g. Radobenko v. Automated
12
     Equipment Corp., 520 F.2d 540 (1975) (“The general rule in the Ninth Circuit is that a
13
     party cannot create an issue of fact by an affidavit contradicting his prior deposition
14
     testimony.”)
15
                Plaintiffs’ expert’s opinion that Detective Johnson’s investigation to the Use of
16   Force Review Board was flawed “because it never addressed the fact that Tommy was

17   shot in the back” conveniently ignores the undisputed evidence that Le’s autopsy

18   report, including the wounds, the cause of death and photos from the autopsy, was part

     of the evidence presented to the Use of Force Review Board. Dkt. 109-17 at p. 5. In
19
     addition, the Detective told the Review Board “the likely position of Deputy Molina
20
     when the shots were fired and where they struck.” Dkt. 109-17 at p. 5 (emphasis added).
21
     Unreasonable inferences from underlying facts construed by plaintiffs or their experts,
22   do not raise a genuine issue of material fact to support ratification in order to defeat
23
     15   Dkt. 108 at p. 20, lines 2-13.
                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                          CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 12                               500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 13 of 22



1
     summary judgment. In addition, even if one accepts all of criticisms directed at the
2    KCSO Use of Force Review Board investigation, they do not establish that the
3    investigation was the legal cause of Le’s death. Simply put, plaintiffs’ are requesting

4    this court adopt a theory of ratification that is not the law:

5                  The law does not say that every failure to discipline an
                   officer who has shot someone is evidence of a “whitewash”
6                  policy or some other policy of “sham” investigations. The
                   law does not say that, whenever an investigative group
7                  accepts an officer’s version over a victim’s differing version,
                   this acceptance establishes a policy for which a municipality
8
                   may be held under § 1983. If that were the law, counties
                   might as well never conduct internal investigations and
9
                   might as well always admit liability. But that is not the law.
10                 The law clearly requires “something more.” As Kanae
                   presents nothing more than the failure to discipline Hodson,
11                 the County is entitled to summary judgment on Kanae’s §
                   1983 ratification claim.
12
     Kanae at 1191.
13
            In order for plaintiffs’ Monell claim to survive summary judgment under a
14
     ratification theory, they needed to submit the following evidence: 1) identification of the
15
     individual with final policymaking authority over the matter; 2) evidence that the final
16   policy decision maker approved Deputy’s Molina’s alleged unconstitutional action,
17   and; 3) the policy decision maker adopted the improper basis for it as their own.

18   Plaintiffs have failed to meet any of these criteria to defeat summary judgment. On a

19   wholly separate basis, plaintiffs’ ratification theory also fails due to a lack of causation

     between the injury suffered and any alleged shortcomings of the subsequent KCSO Use
20
     of Force Review Board investigation and hearing. Ratification requires adoption of the
21
     action or decision and the basis for it as well as “something more” beyond an isolated
22
     failure to discipline or the mere adoption of the review board findings. Plaintiffs have
23


                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                         CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 13                              500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 14 of 22



1
     failed to provide sufficient evidence to support their Monell claim and it should be
2    dismissed.
3
          B. Plaintiffs State Law Claims are also Factually and Legally Insufficient to
             Survive Summary Judgment
4

5             1. Plaintiffs have not provided this court with evidence of conduct by King
                 County that is so “Extreme and Outrageous” to warrant a factual
6                determination of the claim by a jury.

7
              Plaintiffs have deserted nearly all of their state law claims against King County,
8    except the tort of Outrage. 16 They readily concede that an outrage claim requires the

9    alleged conduct to be objectively “so outrageous in character, and so extreme in degree,

10   as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

     utterly intolerable in a civilized community.” 17 They also acknowledge that Grimsby v.
11
     Samson, 85 Wn.2d 52, 530 P.2d 291 (1975) outlines the elements of an outrage claim that
12
     must be established. 18 Conduct must go “beyond all possible bounds of decency, and to
13
     be regarded as atrocious, and utterly intolerable in a civilized community.” Id. at 59.
14   The court must determine whether or not reasonable minds could differ as to whether
15   the conduct was sufficiently outrageous. Monetti v. City of Seattle, 875 F.Supp.2d 1221,

16   1231 (2012) (citing Phillips v. Hardwick, 29 Wash.App. 382, 387, 628 P.2d 506 (1981).

17   Plaintiffs do not dispute that it is proper for a trial court faced with a summary

     judgment motion to “make an initial determination as to whether the conduct may
18
     reasonably be regarded as so ‘extreme and outrageous' as to warrant a factual
19
     determination by the jury.” 19 Lastly, they admit in determining whether a case should
20
     go to a jury, the trial court needs to consider the following:
21

22
     16 Dkt. 108 at p. 13, lines 5-18.
23   17 Dkt. 108 at p. 77, lines 13-16.
     18 Dkt. 108 at p. 7, lines 7-12.
     19 Dkt. 108 at p. 79, lines 10-17.

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                         CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 14                              500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 15 of 22



1                      (1) the position occupied by the defendants; (2) whether
                       plaintiffs were particularly susceptible to emotional distress,
2                      and if defendant knew this fact; (3) whether defendants'
                       conduct may have been privileged under the circumstances;
3
                       (4) whether the degree of emotional distress caused by a
                       party was severe as opposed to mere annoyance,
4
                       inconvenience, or normal embarrassment; and (5) whether
5                      the actor was aware that there was a high probability that
                       his or her conduct would cause severe emotional distress
6                      and proceeded in a conscious disregard of it.
     Jackson v. Peoples Fed. Credit Union, 25 Wn. App. 81, 84, 604 P.2d 1025 (1978).
7
              Nonetheless Plaintiffs fail to provide the court with evidence of extreme or
8
     outrageous behavior by any King County representative. Plaintiffs’ Response continues
9
     to maintain that their outrage claim is based on “KCSO misstatements to the Le family
10
     in their home and the facts of a cover-up to protect the deputy and department.”20
11   However, the statements plaintiffs’ complain of fail to meet the high standard to be

12   regarded as ‘extreme and outrageous’ for the tort of Outrage and they fail to provide

13   any additional evidence regarding the conduct about which they complain apart from

     asserting that there was a “cover-up.”
14
              The statements plaintiffs continue to allege are “extreme and outrageous” for the
15
     tort of outrage consist of alleged misrepresentations by KCSO Detective Chris Johnson
16
     and former KCSO Sheriff John Urquhart to the family, press and public not about
17   plaintiffs but about Tommy Le. The alleged misstatements identified by Plaintiffs are
18   that Chris Johnson stated to Le’s father, grandmother and aunt at their home that Le

19   was shot because he was attacking the deputies with a knife 21 and, a remark attributed

20   to former Sheriff Urquhart who allegedly said that Deputy Molina should have

     wrestled Tommy to the ground and taken the pen, which is what he would have done. 22
21
     Neither of these statements meet the definition of extreme and outrageous.
22

23   20 Dkt. 108 at p. 80, lines 9-10.
     21 Dkt. 108 at p. 44, line 4.
     22 Dkt. 108 at p. 76, lines 16-17.

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                          CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 15                               500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 16 of 22



1
              Plaintiffs also fail to allege the conduct that rises to the level of outrage in
2    support of their assertion that KCSO engaged in a “cover-up” regarding this shooting. 23
3    Although the plaintiffs state that the “cover-up” amounts to the repetition of the above

4    misstatements that are memorialized in the Use of Force Review Board Findings, a

5    cursory read of the Use of Force Board Report Memorandum belies plaintiffs’ claims. 24

     There is no dispute that the Use of Force Review Board Memorandum states that
6
     Tommy Le was armed with a pen, not a knife, and that the Memorandum
7
     acknowledges that the Medical Examiner’s autopsy, the wounds, and the cause of death
8
     were all considered in the review. 25 None of these issues were covered up. Accordingly,
9    plaintiffs fail to provide sufficient evidence to the court to meet the “high threshold” of
10   extreme or outrageous statements or conduct as required in Grimsby and summary

11   judgment granted.

              The submission of declarations by plaintiffs and members of the community that
12
     they feel “outraged” by the remarks allegedly made by Sheriff Urquhart does not
13
     establish the tort of Outrage. Plaintiffs present a number of declarations from
14
     themselves and community members chronicling the complexity of their feelings and
15
     experiences following the death of Le. 26 However, these declarations fail to establish
16   that either the alleged misstatements made by KCSO representatives or the alleged

17   KCSO “cover-up” was so unconscionable as to rise to the level of outrage and further,

18   they do not present sufficient evidence of severe emotional distress suffered by the

     plaintiffs. Plaintiffs’ present no evidence that any of the representatives were aware that
19
     there was a high probability that their conduct, in speaking with the family, press and
20
     public in their capacities as police officers investigating this shooting would cause
21
     plaintiffs severe emotional distress, nor do plaintiffs’ provide evidence that these
22
     23 Dkt. 108 at p. 44, line 9-12.
23   24 Id.
     25 Dkt. 109-17 at p. 3-7.
     26 Dkt. 115, 118, 120, & 122.

                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                           CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 16                                500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
                Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 17 of 22



1
     representatives would know that the plaintiffs were susceptible to emotional distress as
2    a result of their words. Moreover, the plaintiffs provide no evidence that the
3    representatives’ were aware that there was a high probability that their words would

4    cause plaintiffs severe emotional distress and yet they proceeded to disseminate public

5    information in conscious disregard of that distress. Plaintiffs had the opportunity to

     develop this issue with Detective Johnson at his deposition and never inquired about it.
6
     The uncontroverted evidence before this court is that Detective Johnson never had any
7
     contact with the Le family members prior to June 14, 2019. 27 Johnson had no knowledge
8
     that his statements to Le’s father, grandmother and aunt on the day of the shooting or
9    anytime later would result in a high probability of severe emotional distress to them,
10   and that he consciously chose to disregard that effect. 28 With regard to former Sheriff

11   Urquhart, again plaintiffs could have attempted to develop this element of the tort of

     Outrage through a deposition, but plaintiffs chose not to depose him. Kinerk Supp.
12
     Decl. at ¶6. Again, the only evidence before this court on this issue is former Sheriff
13
     Urquhart’s declaration which states:
14
                        Given my lack of previous contact with the Le family, I had
15                      no personal knowledge that any of the family would be
                        particularly susceptible to severe emotional distress as a
16
                        result of my contact with them or statements attributed to
17                      me. I was acutely aware and sympathetic to the fact that
                        they had lost their son, grandson, brother, and nephew.
18                      However, I was unaware that the release of information
                        regarding this officer involved shooting would result in
19                      severe emotional distress to the Le family, let alone a high
                        probability of causing any of them severe emotional distress.
20                      At no time did I make remarks or statements, or discuss this
                        ongoing investigation, or the steps to be taken regarding it
21                      with a conscious disregard of the emotional toll it would
                        cause them.
22

23
     27   Dkt. 82 at ¶16.
     28   Dkt. 82at ¶16.
                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                         CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 17                              500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 18 of 22



1    Dkt. 85 at ¶11.

2             Plaintiffs also fail to provide evidence to this court regarding why the statements

     of the KCSO representatives were not privileged. Washington courts have afforded
3
     police officers a qualified privilege as to statements or communications made in the
4
     performance of their official duties. Bender v. City of Seattle, 99 Wn.2d 582, 601 (1983).
5
     This qualified privilege protects police officers in releasing information to the public
6
     and press for a public purpose. Id. Detective Johnson was and continues to be a police
7    officer involved in the criminal investigation of this case. Former Sheriff Urquhart was

8    the publicly elected police officer for King County at the time of this incident. As such

9    both are entitled to this qualified privilege given that all Plaintiffs’ alleged

     misstatements were provided within the scope of their roles. It is the plaintiffs’ burden
10
     to establish any abuse of this qualified privilege to recover under their claim. Plaintiffs
11
     have provided no evidence to the court regarding the abuse of this privilege so as to
12
     afford them a basis for recovery under the tort of Outrage.
13            Finally, plaintiffs have failed to provide the court with evidence that satisfies the
14   final criteria articulated in Grimsby, that the plaintiff must be an immediate family

15   member of the person who is the object of the defendants’ actions, and he must be present

16   at the time of such conduct. Grimsby, 85 Wn.2d at 59-60 (citing the Restatement (Second) of

     Torts § 46 (1965). Plaintiffs’ representation in their memorandum that “presence is not
17
     an issue” 29 is simply inconsistent with Grimsby. Plaintiffs don’t dispute that Dieu Ho,
18
     Dung Nguyen, Jefferson Ho, Tam Nguyen, Uyen Le and Quoc Nguyen were not
19
     present at the time Detective Johnson visited the Le residence. 30 Plaintiffs don’t contest
20   that Dung Nyuyen, Hoai Le, Jefferson Ho, and Tam Nguyen were not present at the Le
21   residence when Sheriff Urquhart visited there. 31 Even if all of the plaintiffs are assumed

22   to be immediate family members, the plaintiffs identified above were not present when

23   29 Dkt. 108 at p. 78, line 18.
     30 Dkt. 78 at p.38 lines 14-19.
     31 Dkt. 78 at p.38 lines 14-19.

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                         CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 18                              500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 19 of 22



1
     the KCSO representatives allegedly engaged in extreme and outrageous conduct. It was
2    incumbent on plaintiffs to submit additional supporting materials demonstrating the
3    existence of a material issue of fact with regard to this issue, and they have not. CR

4    56(e). While there may be sympathy for the frustration over the death investigation in

5    this case, plaintiffs have failed to provide evidence to establish that they were present

     when the conduct occurred, a crucial element for the tort of Outrage.
6
             This court has no option but to dismiss plaintiffs’ Outrage claim because the
7
     record is insufficient to allow it to proceed. The beliefs of some of the plaintiffs that
8
     “KCSO’s conduct is in contradiction of the laws and values of our democracy” 32 doesn’t
9    establish that the statements and conduct in question were so “extreme and
10   outrageous” as to warrant consideration by a jury. Outrage is not premised on

11   sympathy for the loss of a relative nor is it contingent on plaintiffs’ insistence that

     different facts about Le or the incident should have been included in press releases or
12
     other remarks made. 33 The necessary requirements for the tort of Outrage have not been
13
     met. The statements cited by plaintiffs as “extreme and outrageous” are privileged and
14
     plaintiffs have provided no evidence otherwise. Further, each of the plaintiff have not
15
     shown that they were present for the alleged statements and conduct complained of. As
16   such, summary judgment is warranted.

17
              2. Plaintiffs’ record to support a claim under RCW 4.20.046 is legally deficient
18               and should be dismissed on summary judgment.

19           Plaintiffs’ Complaint alleges that they are entitled to recovery under both
20   Washington’s wrongful death and survival statutes. 34 In its opening memorandum, King

21   32 Dkt. 108 at p. 76, lines 6-7.
     33 The second KSCO press release issued 9 days after the incident clarified that Le was armed with a pen,
22   not a knife at the time of the shooting, a fact Le’s family readily acknowledges. Dkt. 86 at ¶4; Dkt. 79-11 at
     p. 4-5, lines 23-3.
23   34 Their complaint references the death statute, RCW 4.20.020 and the special survival statute, RCW

     4.20.060 while their second cause of action within the complaint references the general survival statute,
     RCW 4.20.046.
                                                                                Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                   CIVIL DIVISION, Litigation Section
                                                                                900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 19                                        500 Fourth Avenue
                                                                                Seattle, Washington 98104
                                                                                (206) 296-0430 Fax (206) 296-8819
                Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 20 of 22



1
     County pointed out that plaintiffs do not have any first-tier or qualified second-tier
2    statutory beneficiaries under RCW 4.20.020 and RCW 4.20.060 and therefore, those claims
3    fail. Plaintiffs’ silence in their Response to King County’s argument again is a tacit

4    concession they have no viable claims under RCW 4.20.020 or RCW 4.20.060.

5               King County did indicate, however, that the personal representative for the Le

     Estate could assert a claim under RCW 4.20.046, the general survival claim. While the
6
     limitation on non-economic damages generally dictated by RCW 4.20.046 does not apply
7
     in a survival § 1983 claim, 35 plaintiffs must still establish a viable § 1983 claim. As
8
     outlined above, they are unable to establish a viable Monell claim.
9              Their eligibility to recover under RCW 4.20.046 (outside § 1983) does not equate
10   with viability of a claim. In order to establish a viable claim for negligence, for instance, the

11   personal representative must submit competent and credible evidence of the type of claim

     alleged and the evidence in support thereof. Here, Bao Xuyen Le, as personal
12
     representative of the Le estate, was required to provide evidence of the following: a legal
13
     duty owed to Le by King County, a breach of the duty by King County, that the duty
14
     resulted in injury to Le, and that the breach of duty was the proximate cause of Le’s injury.
15
     See Hartley v. State, 103 Wn.2d 768, 698 P.2d 77 (1985). The existence of a duty is the
16   threshold question in any negligence action and the action will fail if no duty is established.

17   Cummins v. County, 156 Wn.2d 844, 852, 133 P.3d 458 (2006). The existence of a legal duty is

18   a pure question of law. Folsom v. Burger King, 135 Wn.2d 658, 671, 958 P.2d 301 (1998). King

     County included in its opening brief that the public duty doctrine bars any of their
19
     negligence claims not premised on intentional acts. The Le representative cannot establish
20
     any legal duty of the County specifically to decedent Le and she filed nothing with the
21
     court to refute King County’s position. Since she has not put forth any facts to support the
22

23
     35   Ostling v. City of Bainbridge Island, 872 F. Supp.2d 1117 (W.D. Wash. 2012).
                                                                                  Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                                     CIVIL DIVISION, Litigation Section
                                                                                  900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 20                                          500 Fourth Avenue
                                                                                  Seattle, Washington 98104
                                                                                  (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 21 of 22



1
     elements of a negligence claim against King County, any recovery under RCW 4.20.060 is
2    barred.
3           The same result applies to any negligence theories asserted against King County

4    premised on Deputy Molina’s actions that are protected by RCW 4.24.420 under

5    vicarious liability principles. Plaintiffs’ state laws claims should be dismissed.

                                             II. CONCLUSION
6
            King County respectfully requests this court grant its motion for summary
7
     judgment. Plaintiffs’ Monell claim is legally and factually deficient under a ratification
8
     theory, as they failed to establish the individual with final policymaking authority, that
9    the policy maker approved Deputy’s Molina’s alleged unconstitutional action, and
10   adopted the basis for it. Plaintiffs’ Monell claim also fails due to lack of causation

11   necessitating summary judgment dismissal.

            Plaintiffs have also failed to provide this court with material facts raising a
12
     genuine issue of extreme and outrageous conduct that would allow their outrage claim
13
     to survive summary judgment.
14
            All of plaintiffs’ negligence claims fail as the duty element necessary to establish
15
     negligence is lacking, therefore rendering the state law claims subject to summary
16   judgment dismissal.

17          DATED this 12th day of April, 2019.
18
                                                DANIEL T. SATTERBERG
                                                King County Prosecuting Attorney
19

20                                              /s/ Daniel L. Kinerk
                                                DANIEL L. KINERK, WSBA #13537
21                                              KATHY VAN OLST, WSBA #21186
                                                Senior Deputy Prosecuting Attorney
22                                              Attorneys for Defendant King County
                                                King County Prosecuting Attorney
23                                              500 Fourth Avenue, Suite 900
                                                Seattle, WA. 98104
                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                        CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 21                             500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 137 Filed 04/12/19 Page 22 of 22



1                                              (206) 296-8820 Fax (206) 296-8819
                                               dan.kinerk@kingcounty.gov
2                                              kathy.vanolst@kingcounty.gov
3
                          CERTIFICATE OF MAILING AND SERVICE
4
        I hereby certify that on April 12, 2019, I electronically filed the foregoing document(s)
5    with the Clerk of the Court using the CM/ECF System which will send notification of
     such filing to the following participants:
6

7                                      Jeffrey M Campiche
                                         Philip G. Arnold
8                                    Attorneys for Plaintiffs
                                   CAMPICHE ARNOLD PLLC
9                                   1201 Third Ave, Suite 3810
                                        Seattle, WA 98101
10                                         (206) 281-9000
                                 jcampiche@campichearnold.com
11                                parnold@campichearnold.com
12
                                       Timothy R. Gosselin
                             Attorney for Co-defendant Cesar Molina
13
                                 GOSSELIN LAW OFFICE, PLLC
14                                1901 Jefferson Ave., Suite 304
                                        Tacoma, WA 98402
15                                         253-627-0684
                                    tim@gosselinlawoffice.com
16

17     I declare under penalty of perjury under the laws of the United States and the State of

18   Washington that the foregoing is true and correct.

19
                DATED this 12th day of April, 2019 at Seattle, Washington.
20

21
                                               s/______________________________
22                                             ANGELA LINDSEY
                                               Legal Secretary
23                                             King County Prosecuting Attorney's Office


                                                                   Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S REPLY IN SUPPORT                      CIVIL DIVISION, Litigation Section
                                                                   900 King County Administration Building
     OF MOTION FOR SUMMARY JUDGMENT - 22                           500 Fourth Avenue
                                                                   Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
